STATE EMPLOYEES — SALARY ADJUSTMENTS FOR CLASSIFIED EMPLOYEES Section 1 of H.J.R. 1066 passed by the Second Session of the Thirty-fifth Oklahoma Legislature does not authorize more than a one-step salary adjustment to employees in the covered job classifications. However, H.J.R. 1066 does not preclude or delay any merit increases, extra meritorious service increases, promotions or other grade changes that an agency may desire to grant or pursue under applicable law.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: Does Section 1 of H.J.R. 1066 passed by the Second Session, Thirty-fifth Oklahoma Legislature, authorize more than a one-step salary adjustment to employees in the covered job classifications ? Initially it must be understood that the Oklahoma Merit System's salary schedule is composed of 39 different and consecutively numbered salary grades. Each salary grade includes a higher salary range than the grade below it. Each salary grade includes ten different steps, each with a higher salary range in the grade. The Personnel Board assigns each position under the Merit System to a pay grade appropriate to the responsibilities of the position, the training and education involved, and other relevant factors.  Pursuant to 74 Ohio St. 817.3 [74-817.3] (1975), the Personnel Board may annually recommend to the Legislature any grade adjustments or changes that they feel are necessary. The Board made such a recommendation August 29, 1975. Upon receipt of said recommendations, the Legislature enacted H.J.R. 1066. Section 1 thereof provides: "Merit System grade adjustments recommended by the Oklahoma State Personnel Board in the letter dated August 29, 1975, addressed to the Governor, are hereby approved to be effective July 1, 1976, for all agencies which pay on the calendar month basis, but for those agencies whose pay period is not on a calendar month basis, this section shall become effective on the first day of the pay period in which July 1, 1976, is included. Employees occupying positions approved for grade adjustments are authorized to enter the new grade at a step which would result in a minimum salary change to the new grade but which would result in a pay increase to the employee equal to one Merit System's step increase over that of the current grade and step." (Emphasis added.) The first sentence of this section simply adopts the new recommended grades for the positions involved. This sentence contains no restrictions or dollar or step limits on the grade changes.  However, the second sentence of Section 1 does impose a limitation. It specifically authorizes entrance in the new grade only "at a step which would result in a minimum salary change to the new grade" but which would result in a salary increase of one merit step. No other method of entry into grade is authorized. This lack of further authorization constitutes a limit on operations under H.J.R. 1066.  Operation of Section 1 of H.J.R. 1066 does not bar or delay any future merit increases to salary or extra meritorious service increases to salary that an agency desires to award to selected employees. Likewise, it does not bar or delay promotions for individuals or future grade changes that an agency may desire to grant or pursue.  The language of H.J.R. 1066 is especially meaningful when compared with the previous time that a large number of grade changes were approved. In 1971, H.J.R. 1020 passed by the First Session of the Thirty-third Oklahoma Legislature, expressed a totally different intent from the limiting language of H.J.R. 1066. H.J.R. 1020 provided in pertinent part: "All such adjustments shall be limited to classified employees in the 467 job classifications considered by the Wage Adjustment and Salary Board at its November 16 and 17, 1970, meeting and shall be made in accordance with the Merit System rules, and provide each employee so affected at least one step salary advancement." (Emphasis added.) It is, therefore, the opinion of the Attorney General that your question be answered as follows. Section 1 of H.J.R. 1066 passed by the Second Session of the Thirty-fifth Oklahoma Legislature does not authorize more than a one-step salary adjustment to employees in the covered job classifications. However, H.J.R. 1066 does not preclude or delay any merit increases, extra meritorious service increases, promotions or other grade changes that an agency may desire to grant or pursue under applicable law. (DANIEL J. GAMINO) (ksg)